t c memo united_states tax_court phillip lee allen and carolyn f allen petitioners v commissioner of internal revenue respondent docket no filed date jeri gartside and joseph mudd for petitioners andrew lee for respondent memorandum opinion gerber judge petitioners by motion under sec_7430 and rule ' seek the award of litigation costs incurred in this controversy where they have shown that respondent’ sec_1 unless otherwise stated all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure determination was in error in allen v commissioner tcmemo_1998_406 filed date we found that a settlement paid to petitioners by their homeowners’ insurance_company was for compensatory and not punitive_damages accordingly the settlement payment was not taxable and no deficiency resulted our findings_of_fact in allen v commissioner supra are incorporated by this reference a tax litigant may recover the reasonable litigation fees and costs incurred in connection with the litigation only if the four elements of sec_7430 are present see sec_7430 those elements are the fees or costs requested were incurred in an administrative or court_proceeding in connection with the determination collection or refund of a tax administrative remedies have been exhausted the proceedings have not been unreasonably protracted by the taxpayer and the taxpayer was the prevailing_party in the action see id the taxpayer will not be treated as the prevailing_party if respondent establishes that respondent’s position was substantially justified to be taxpayer bill of right sec_2 publaw_104_168 110_stat_1463 modified sec_7430 by striking the requirement that the party seeking an award must prove that the united states’ position was not substantially justified in order to recover the amendment for purposes of this case provides that a party shall not be treated as the prevailing_party ina proceeding to which subsection a applies if the united_states establishes that the position_of_the_united_states in the proceeding was substantially justified thus the amendment effectively shifted the burden_of_proof on the issue of continued treated as the prevailing_party the taxpayer must show that the taxpayer substantially prevailed with respect to the amount in controversy or the main issues and has met the net_worth limits see sec_7430 b if respondent’s position was substantially justified the taxpayer cannot be considered a prevailing_party and therefore cannot meet the requirements of sec_7430 the supreme court has interpreted substantially justified to mean justified to a degree that could satisfy a reasonable person 487_us_552 the united states’ position need not be correct to be substantially justified it need only have a reasonable basis in law and fact id pincite n the determination of reasonableness is made on the basis of all the facts and circumstances and the fact that the government eventually loses the case is not determinative see 83_tc_822 vacated and remanded on another issue 787_f2d_637 d c cir in their motion for fees petitioners contend that they have met all elements for an award under sec_7430 conversely continued the government’s substantial justification from the party seeking the award to the government the amendment applies to proceedings commenced after date the petition was filed after date making the amended sec_7430 applicable respondent argues that although petitioners substantially prevailed with respect to the issues and amounts in controversy petitioners are not the prevailing_party because respondent was substantially justified in maintaining his position respondent also argues that all administrative remedies were not exhausted that petitioners unreasonably protracted the proceedings and that the fees requested are unreasonable if we determine that respondent was substantially justified we need not address the other aspects raised by respondent respondent contends that the evidence that was available prior to trial substantially justified the position that petitioners’ settlement included payment for punitive_damages petitioners counter that the evidence they provided to respondent regarding the expenses of rehabilitating their home rendered respondent’s position on the taxability of the settlement unreasonable and without justification in seeking to recover from their insurance_company petitioners made a series of demands for reimbursement as the repairs progressed and the amount of damage grew due to subsequent discoveries of damage after a few payments to petitioners the insurance_company disputed petitioners’ estimates and refused to honor petitioners’ demands petitioners brought suit over this refusal and alleged delay by the insurance_company in their complaint petitioners set forth several grounds for relief and or damages including bad faith and punitive_damages in the settlement of the suit petitioners released any rights they may have had for all claims stated and for possible future claims arising from their relationship with the insurance_company on this matter the terms of the settlement did not specify any particular grounds for which the payment was made in pursuing the question of whether the settlement was taxable petitioners seemed to focus on the fact that the cost of repair approximated the total recovery from all sources when respondent questioned whether the amount received was for punitive_damages petitioners presented the appeals officer with repair receipts in an effort to demonstrate that they had spent the funds received for repairs to the home petitioners have continued this approach in disputing the deficiency and emphasize this aspect in their present motion conversely respondent has focused on the fact that petitioners’ claims and settlement with their insurance_company may have been for punitive_damages ’ the parties’ arguments have gone off on different tangents respondent did argue about the expenditures as a secondary matter respondent questioned whether some of the expenditures by petitioners were improvements rather than replacement and repairs in the court’s analysis we found that there were some improvements as respondent contended but we found them to be de_minimis for example petitioners added air conditioning to their replacement heating unit this aspect adds some justification for respondent’s position petitioners attribute their success to their evidence that the settlement funds were spent on repairs this evidence however does not address the threshold element of the two sec_1033 prerequisites to nonrecognition treatment to gualify under sec_1033 the payment must have been received as compensation_for an involuntary_conversion of the taxpayer’s property see sec_1033 having established that then it must be shown that the money was expended within a specified period of time for the replacement of the converted property with similar_property see sec_1033 a and b only after the threshold question whether the amount received was compensatory has been answered is it necessary to consider the issue of how the funds were spent although an explanation of both prongs of sec_1033 was given in our opinion petitioners have persisted in their single-minded focus on the repair and replacement aspect tf the character is not clear on the face of a settlement the characterization of settlement proceeds becomes a factual inguiry dependent on the payor’s intent when the proceeds were paid see hentzel v commissioner tcmemo_1991_277 w hen respondent receives conflicting evidence of the payor’s intent respondent does not act unreasonably by insisting upon an explanation to clear up the conflict id where unexplained facts support respondent’s position and the court must consider the credibility of witnesses and probative value of evidence respondent’s position may be substantially justified see creske v commissioner tcmemo_1990_318 affd 946_f2d_43 7th cir in the case before us the taxability of petitioners’ settlement was dependent on the weight of the evidence presented and our subsequent interpretation of the settlement agreement throughout the pretrial process and up to the date trial respondent possessed conflicting information about the purpose of the settlement even though allstate insurance co ’s allstate counsel charles siegal advised respondent’s counsel on date that allstate did not pay punitive_damages respondent possessed evidence supporting the position that the payment was made in settlement of multiple claims including bad faith and or punitive_damages that evidence included the complaint against allstate the settlement documents and two letters from petitioners’ prior representative all referenced recovery for personal injury and or punitive_damages respondent also points out that the allstate underwriter involved in petitioners’ claim had advised that the settlement was made for punitive or bad faith damages it was only days before trial when the underwriter called respondent’s counsel to advise that she could not testify to her prior statement because she had not attended the settlement conference and may not have remembered the situation correctly petitioners’ amended_return and attachment the complaint against the insurance_company and settlement agreement and accompanying memorandum were sufficient to create substantial doubt regarding whether petitioners’ settlement included punitive_damages even though respondent had the opportunity to consider the credibility of the witnesses a witness’ testimony is not necessarily conclusive as to the outcome of a factual issue see williams v united_states cl_ct that is especially so where as here there is contradictory evidence respondent could have reasonably decided to go to trial in the hope that the court would have found the documentary_evidence supporting respondent’s view more persuasive than the contrary oral testimony supporting petitioners’ view additionally there is no indication that the evidence relied on by respondent was unusually scanty or unworthy of belief or that respondent had taken his position for any purpose other than to prevail in the litigation 91_tc_367 nor did respondent offer a novel or unsupported interpretation of the law or unreasonably rely upon a statutory interpretation that already had been rejected by this or another court williams v united_states supra pincite2 respondent’s position was substantially justified in light of the facts and circumstances presented in this case an appropriate order and decision will be entered
